Exhibit 18
                                                                                                          WELLS FARGO® BUSINESS CARD
                                                                                                                                                            VISA
                                                                                                                                                        Page 1 of 4



Prepared For                                NORTHSTAR AVIATION                                        For 24-Hour Customer Service Call :
                                                ALDEN ALBERTO                                         800-225-5935
            _.         .- - - - - - - - - - _._ .- --- - . -- -
-Account
      .-      Number
             ._- - . ---          - - ---_                  9544-
                                                           ._--                                       Inquiries or Questions:
 S.tat.e_lD_ent glCl.s.ing .Q.at~ _ _ _ _ __ _ _ _ _---'11/24/17                                      Wells Fargo SBL PO Box 29482
 Q.ays in_Billing9ycle . _ __ _ _ ______ _                     30                                     Phoenix, AZ 85038-8650
 Next Statement Date                                    12126/17
                                                                                                      Payments:
Cr~<1i!Ji~~_                  _ _ _ _ _ _ _ _ _ _ _ _ _--'$}Q.,OOO                                    Payment Remittance Center PO Box 77033
                                                                                                      Minneapolis, MN 55480-7733
Available Credit                                                $0


Payment Information
New Balance                                   __ __ _ _.                                $099_
Cu.~!:.ent ~ayme.!l.~[)U~.tMi~irn_u'!' P"Y.m .e~!l _______JQ,oo_
Curren_t P,,¥!!!.ent Due D;ite _                                                    12/15/17


Ac(;ount_ ~ul11~~ry                __ _ _ _ _ _ _ _ _ __
Prey!ousEl,d<ince_.                                                                 _. $~1 :.io   I   This Account is closed to future transactions.
Credits                                                                            $2,4~I98.
~?-yments_                                                                 _ $26,5QZ.~Q
Purchases ~9t!Jer Charge" . _ _ __                       + ____ $2!! , 87~,-58
Cash Advances _ __ __ __                                 + _ __ _ _ ~"O ,OO
Finan_c.e Ch?-r[es                                       + _ _ _ __ _ $0.0_0_.
New Balance                                              =            $0.00


Rate Information
Your rate may vary according to the terms of your agreement
                                                          ANNUAL I    DAILY                       AVERAGE            PERIODIC      ITRANSACTION           TOTAL
                                                         INTEREST    FINANCE                        DAILY            FINANCE       '  FINANCE            FINANCE
TYPE OF BALANCE                                            RATE    CHARGE RATE                    BALANCE            CHARGES          CHARGES            CHARGES
--          --      ---- _.                             r----  ,- -.- f-- -                                       1- -- --
                                                                                                                           ~000
                                                                                                                                       ..   _-- - '. - -- -- --   - $000
~£lCH.A§£L _.                                              28.990%    f----- .:':l!942%                   $000                                  $0.00
CASH ADVANCES
 -      ------ -----                                      28 .990%            .07942'%.                   $0.00            $.000   - - - - ~.QO        _ _ _ $Dc-OO
TOTAL                                                                                                                      $0,00               $0,00               $D.oo



Transaction Details
Trans Post             Reference Number             Description                                                                       Credits               Charges

10126      10126       24210739QoFFBS5ER            COLONIAL PARKING#5671517 MCLEAN VA                                                                           12.00
10126      10126       242107390oFFBW9S9            COLONIAL PARKING#5671517 MCLEAN VA                                                                           12.00
10126      10126       24435659061 JMWABS           BERGSTROM ATIORNEYS TRUS 703-291 -3312 VA                                                                 5,000.00
10126      10126       24435659061 JM3X3F           BERGSTROM ATTORNEYS PLLC 703·291-3312 VA                                                                  1,140.00
10126      10126       24692169B5SVTF73N            IN 'PETER BALC IUNAS CREAT321 ·5362067 FL                                                                 5,000.00
10/27      10127       24071o59EOJSOR26N            82B5 EXTRA SPACE STORA MCLEAN VA                                                                              4.33
10/27      10127       24210739DOFMEJK71            COLONIAL PARKING#5671517 MCLEAN VA                                                                            6 .00
10127      10/27       24431069DWESN7TDD            AMERICAN AIROO1215573621B FORT WORTH TX                                                                     314.20
                                                              See raverse side for important information.


5596     0002 VTG              1   7    18   171124 0    C   PAGE 1 of 4              1 0 5921    0600   BXDI   OlDQ5596              3262




Make checks payable to: Wells Fargo
 Account Number                                                       9544                                                                                   95440
                                       - --                               _   ..

 New Balance                                                         $0.00
 Total Amount
           - ....Due
                 _---(Minimum
 Current Payment Due Date
                               Payment)
                         _._---_..              __
                                     ... --- --_. __
                                                   ._$0.00
                                                        -
                                                                12/15/17
                                                                                                  Print address or
                                                                                                  phone changes:
                                                                                    ALDEN ALBERTO account ending 9544
                                                                                                           Page 3 of 4




Transaction Details
Trans Post         Reference Number      Description                                              Credits     Charges

                   11 /03/17             ALBERTO/ALDEN
                          1 AA I         ORLANDO           WASHINGTON
10/27    10/27     24435659D61 JMZQOF    BERGSTROM ATIORNEYS TRUS 703-291-3312 VA                             10,000 .00
10/27    10/27     24692169D5SJWQV9E     THE UPS STORE 0045 MC LEAN VA                                            85 .57
10/27    10/27     24692169D5SWK147 A    UNITED     0162371392061800-932-2732 TX                                 641.20
                   11 /01 /17            HOLCOM BEIHILLARY
                          1 UAM          WASHINGTON           ORLANDO
10/27    10/27     24692169D5SWK1472     UNITED     0162371392060800-932-2732 TX                                 641.20
                   11101 /17             ALBERTO/ALDENBURT
                          1 UAM          WASHINGTON           ORLANDO
10/28    10/28     74856209EOA99Kl0L     ONLINE PAYMENT                                          11 ,211.30
10/29    10/29     24164079F31 T99811    STAPLES      00109090 VIENNA VA                                          64 .OS
10/29    10/29     24210739FOF4QPVMH     COLONIAL PARKING#567/517 MCLEAN VA                                        3.00
10/30    10/30     242 10739GOFALYP6L    COLONIAL PARKING#567/517 MCLEAN VA                                        6.00
10/30    10/30     24692169G5SANFQQ4     THE UPS STORE 0045 MC LEAN VA                                           259.23
10/31    10/31     24692169H5V41 M9XX    STARBUCKS STORE 50368 ASHBURN VA                                          9.54
11 /01   11 /0 1   24692169J5STP5LJE     STARBUCKS C24 lAD DULLES VA                                              13.88
11101    11 /01    24755429H4PVHJD47     WALDORF ASTORIA ORLNDO 407-5975500 FL                                   485 .89
11 /01   11 /0 1   24755429H4PVHJQOX     WALDORF ASTORIA ORLNDO 407-5975500 FL                                   485.89
11/02    11/02     24427339JL YK056QG    PANERA BREAD #3328 ORLANDO FL                                            31.69
11 /03   11 /03    24210739L5SE2E3G8     ZAZA CUBAN COFFEE CAFE ORLANDO FL                                         4.97
11 /03   11 /03    24210739L5SE2E33S     ZAZA CUBAN COFFEE CAFE ORLANDO FL                                        20.68
11103    11 /03    24391219KHVll0PP8     HERTZ RENT-A-CAR ORLANDO FL                                             641 .09
11103    11 /03    24431OS9L2MDFOB2P     HNDISCOVER ST310 ORLANDO FL                                              12.07
11 /04   11 /04    24755429L7MOJ5HQF     WALDORF ASTORIA ORLNDO ORLANDO FL                                       674.88
11 /04   11/04     24755429L7MOJ5HQ7     WALDORF ASTORIA ORLNDO ORLANDO FL                                       485 .89
11 /05   11 /05    24692169M5VOGBXBJ     SQ 'GO LDEN LIMO SERVICE McLean VA                                      150.00
11105    11 /05    74856209NOA91Y8V7     ONLINE PAYMENT                                          13,075.68
11 /07   11 /07    249OS41 9Pl BAWPT6B   CL 'Trip Charges TR IPCHRG .COM VA                                      231 .34
11 /07   11 /07    74856209ROA98RP4L     ONLINE PAYMENT                                           1,989.58
11 /09   11 /09    74856209TOA96DDRP     ONLINE PAYMENT                                             231.34
11 /16   11/16      F592100A4000SF339    ADJUSTMENT-PURCHASES                                     1,218 .99
11 /16   11 /16     F592100A4000SF340    ADJUSTMENT-PURCHASES                                     1,218.99
11 /16   11 /16     2449398AOP8G8M7JG    AT&T K022 10765 WWW.ATI.COM PA                                         1,218.99
11 /16   11 / 16    244939BAOP8G8M8Bl    AT& T K022 10765 WWWATI.COM PA                                         1,218.99



Wells Fargo News
EFFECTIVE IMMEDIATELY, THE ADDRESS YOU'VE BEEN SENDING YOUR PAYMENT TO HAS CHANGED .
PLEASE SEND ALL FUTURE PAYMENTS TO:
PAYMENT REMITTANCE CENTER PO BOX 77033 MINNEAPOLIS, MN 55480-7733
IN ORDER TO ENSURE ON TIME PAYMENTS, YOU MUST USE THIS ADDRESS FOR ALL FUTURE PAYMENTS.
